DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are directed to a control device, but the claims do not claim any structure or component of the control device. Therefore, it is unclear what structure or component the control device comprises.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al. (JP 2019-007427 A) in view of Emura (US 2019/0375430 A1).
As to claim 1, Takayuki discloses a control device for an automated driving vehicle (Translation para. 0011), wherein in a case where an intersection (Translation para. 0012-0014) is to be passed by making a right turn or left turn, the control device causes the vehicle to carry out the right turn or left turn when a travel start switch (Translation para. 0066-0067) for starting travel from a stopped state is manipulated while the vehicle is in a stopped state due to presence of a target to be paid attention to during travel, such as a vehicle in an opposite lane or a pedestrian (Translation para. 0055). Takayuki does not explicitly disclose the travel start switch is a button. However, Emura teaches the use of travel start button by driver/operation to start driving of the vehicle (para. 0042, 0077). Therefore, given the teaching of Emura, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Takayuki by incorporating the feature of button, to change the switch to a button to enable the operator to start the travel of vehicle by pressing a button instead of turning a switch.
As to claim 2, Takayuki further discloses when the vehicle is in the stopped state due to presence of a vehicle in an opposite lane (Translation para. 0013), the control device activates and thereby places the travel start button in a manipulation standby state, and further provides, to an onboard person, a notification (Translation para. 0007-0008) informing that the travel start button has become active.
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661